Exhibit 10.5

Execution Original

 

ENVIRONMENTAL INDEMNITY AGREEMENT

(Unsecured)

 

THIS ENVIRONMENTAL INDEMNITY AGREEMENT (“Agreement”), made effective November   
, 2017, by and between O.COM LAND, LLC, a Utah limited liability company
(hereafter referred to as the “Borrower” and/or the “Indemnitor”) of 799 West
Coliseum Way, Midvale, Utah 84047, for the benefit of PCL L.L.C., a Utah limited
liability company (hereafter referred to as the “Lender” and/or “Indemnitee”) of
10011 South Centennial Parkway, Suite 275, Sandy City, Utah 84070.  The term
“Indemnitee” shall also include any successor or assignee of Lender, including,
in the case of Lender, any participant in, or other holder of any interest in,
the Loan (as hereinafter defined) or any other Person that may from time to time
be included within the meaning of the term “Lender” or “Beneficiary” as defined
in the Trust Deed, together with partners, shareholders, officers, directors,
agents, representatives, attorneys, successors and assigns of any of the
foregoing, and the term “Indemnitor” shall also include any successor or
assignor of Indemnitor.

 

WHEREAS, contemporaneously herewith, Indemnitor as borrower and Lender as
lender, have entered into a certain loan transaction (as amended, supplemented
or otherwise modified from time to time, the “Loan”) which provides for a loan
in the amount of FORTY MILLION AND NO/100 DOLLARS ($40,000,000.00) from Lender
to Borrower.  Any term used but not defined herein shall have the meaning given
to such term in the Loan Agreement, Deed of Trust and the Note as hereafter used
and/or defined.

 

WHEREAS, in connection with the Loan, Borrower has executed a Deed of Trust,
Assignment of Rents, Assignment of Leases, Security Agreement and Fixture Filing
of even date herewith, in favor of Lender as beneficiary and Landmark Title
Company, or its successor, as trustee (the “Trust Deed”) and covering the
property described on Exhibit “A” attached hereto. The property and facilities
affected by the Trust Deed are herein referred to collectively as the
“Property”.

 

NOW, THEREFORE, in partial consideration of the reciprocal covenants and
provisions of the Loan Documents the sufficiency whereof is hereby acknowledged
and in order to induce Lender to make the Loan to Indemnitor, Indemnitor,
intending to be legally bound, hereby agrees as follows:

 

1.                                     Definitions.  For purposes hereof, the
following terms shall have the following meanings:

 

“Environmental Laws” means any and all federal, state and local Laws, including,
without limitation, any and all requirements to register underground storage
tanks, relating to: (i) emissions, discharges, spills, releases or threatened
releases of pollutants, contaminants, Hazardous Materials (as hereinafter
defined), or hazardous or toxic materials or wastes into ambient air, surface
water, groundwater, watercourses, publicly or privately owned treatment works,
drains,

 

--------------------------------------------------------------------------------


 

sewer systems, wetlands, septic systems or onto land; (ii) the use, treatment,
storage, disposal, handling, manufacturing, transportation, or shipment of
Hazardous Materials (as defined below), materials containing Hazardous Materials
or hazardous and/or toxic wastes, material, products or by-products (or of
equipment or apparatus containing Hazardous Materials), or (iii) pollution or
the protection of human health or the environment;

 

“Hazardous Materials” means (1) hazardous materials, hazardous wastes, and
hazardous substances as those terms are defined under any Environmental Laws,
including, but not limited to, the following: the Hazardous Materials
Transportation Act, 49 U.S. C. § 1801 et seq., and as further amended from time
to time (“HMTA”), the Resource Conservation and Recovery Act, U.S. C. § 9601 et
seq., as amended from time to time (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act, as amended by the Superfund Amendments
and Reauthorization Act, 42 U.S.C. § 9601 et seq., and as further amended from
time to time (“CERCLA”), the Clean Water Act, 33 U.S.C. § 1251  et seq., as
amended from time to time (“CWA”), the Clean Air Act, 42 U.S.C. § 7401 et seq.,
as amended from time to time (“CAA”) and/or the Toxic Substances Control Act, 15
U.S.C. § 2601 et seq., as amended from time to time (“TSCA”); (2) petroleum and
petroleum products including crude oil and any fractions thereof; (3) natural
gas, synthetic gas, and any mixtures thereof; (4) asbestos and/or any material
which contains any hydrated mineral silicate, including, but not limited to,
chrysotile, amosite, crocidolite, tremolite, anthophylite and/or actinolite,
whether friable or non-friable; (5) PCBs, or PCB-containing materials, or
fluids; (6) radon; (7) any other hazardous or radioactive substance, material,
pollutant, contaminant, or waste; and (8) any substance with respect to which
any federal, state or local Environmental Law or governmental agency requires
environmental investigation, monitoring or remediation. Indemnitor hereby
acknowledges and agrees that Indemnitor’s obligations hereunder with respect to
Hazardous Materials and Environmental Laws are intended to extend to and cover
all matters and conditions in, on, under, beneath, with respect to, affecting,
related to, in connection with or involving the Property or any part thereof,
without regard to whether Indemnitor has actually caused or participated in the
event or circumstance giving rise to the matter in question, and without regard
to whether the matter in question arose prior to or during the term of the Loan.

 

“Event of Default” means any default, failure, or refusal by Indemnitor to pay
any amount and/or perform any obligation under this Agreement, which default,
failure, or refusal remains uncured (i) in the case of matters that can be cured
solely by the payment of money, ten (10) days after written notice of such
failure to pay is given to Indemnitor by one or more of the Indemnitee, and
(ii) in the case of any other matter, thirty (30) days after written notice of
such failure to perform is given to Indemnitor by the Indemnitee; provided, that
in the case of matters covered by clause (ii) above such cure period shall be
extended so long as Indemnitor has commenced curative efforts within such thirty
(30) day period, is diligently pursuing such efforts and is delivering periodic
progress reports on such curative efforts to the Indemnitee, unless Lender
determines reasonably that the interests of the Indemnitee will be materially
adversely affected by such extension.

 

2

--------------------------------------------------------------------------------


 

2.                                Basic Covenants.  Indemnitor shall cause the
Property and every portion thereof at all times to be owned, operated, used, and
maintained in compliance with all applicable Environmental Laws. 
Further, Indemnitor shall not conduct, permit, or authorize, or permit to be
conducted, permitted, or authorized, the manufacturing, emission, generation,
transportation, treatment, storage, or disposal on the Property or any part
thereof of any Hazardous Materials without the prior written consent of Lender,
which Lender may withhold for any reason, or without cause, in its discretion.
Notwithstanding the foregoing covenant, Indemnitor shall be entitled in, or as
an incident to, the ordinary course of its, or its tenants’ business at the
Property, to engage in or permit the presence, use, storage, sale or
transportation of Hazardous Materials at, about, within or to or from the
Property provided that any and all of such activities involving Hazardous
Materials are conducted in compliance with all federal, state and local laws and
regulations applicable to such activities. However, Indemnitor covenants and
agrees to promptly remove from the Property, if and as required by law, any
Hazardous Material discovered at, about, within or on the Property which is not
in compliance with such laws and regulations, and to promptly comply with all
federal, state and local laws and regulations governing such removal.

 

3.                                Indemnity.  Indemnitor shall undertake to
protect, indemnify, and save harmless  the Indemnitee from any and all
liability, loss, cost or damage that Indemnitee may suffer as a result of
claims, demands, liabilities, costs or judgments against any or all of them,
including, without limitation, claims of contribution from any other person or
entity that has or might have joint and several liability therefore, including,
without limitation, a governmental authority, arising from (i) any violation of
any Environmental Law relating to or affecting the property or any part thereof,
(ii) the depositing, storing, disposing, transporting, emitting, burying,
dumping, injecting, using, testing, spilling, leaking or other placing or
releasing in or on the Property or any part thereof, or in or on any other
property in the vicinity of the Property, to the extent such actions on or in
other property in the vicinity have an adverse impact upon the Property itself
or to the extent that any such actions on or in the Property have an adverse
impact upon other property in the vicinity of the Property, of any Hazardous
Materials (including, without limitation, the Permitted Materials), and/or
(iii) reasonable costs incurred in connection with settlement or attempted
settlement in lieu of litigation or other proceedings with respect to any such
matters (subject to the limitations upon Indemnitee’ right to unilaterally
settle claims as set out in paragraph 7 below), including, but not limited to:

 

(a)        Liability for costs or removal or remedial action, incurred by the
United States Government or any state or local government, or response costs
incurred by any other person, or damages from injury to, destruction of, or loss
of natural resources, including the reasonable costs of assessing such injury,
destruction or loss, incurred pursuant to the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, 42 U.S. C. § 9601 et seq., as
amended or any comparable federal, state, or local statute;

 

(b)       Liability for cost and expenses of site assessment, testing,
laboratory fees, monitoring, abatement, correction or clean-up, fines, damages,
response costs or penalties which arise from the provisions of any other
Environmental Law, whether state, federal, local, or otherwise; and

 

3

--------------------------------------------------------------------------------


 

(c)        Liability for personal injury or property damage arising under any
statutory or common-law theory, including damages assessed for the maintenance
of the public or private nuisance, response costs or for the carrying on of an
abnormally dangerous activity.

 

Notwithstanding the foregoing, no Indemnitee shall be entitled to
indemnification hereunder to the extent of costs, liabilities, losses, or
damages that are attributable (on a comparative basis) to the negligence or
intentional misconduct of the Indemnitee in question; provided, however, that
the negligence or intentional misconduct of any particular Indemnitee shall not
be imputed to any other Indemnitee, and such Indemnitee as did not participate
in the negligence or intentional misconduct in question shall remain fully
entitled to indemnification hereunder without regard to such negligence or
intentional misconduct of the Indemnitee that did so participate.

 

Nothing in this Agreement shall be deemed or construed as an admission by
Indemnitor of liability or responsibility hereunder for any violation or alleged
violations of Environmental Laws as between Indemnitor and any governmental
agency or other third party, notwithstanding that, as between Indemnitor and the
Indemnitee, Indemnitor has responsibility hereunder for such matter and for
indemnifying the Indemnitee from the consequences thereof.

 

4.                                      Costs.  Indemnitor’s liability hereunder
shall, without however limiting the indemnity provided in the preceding
paragraph, extend to and include all reasonable costs, expenses and attorneys’
fees incurred or sustained by Indemnitee in making any investigation on account
of any such claim, demand, loss, liability, cost, charge, suit, order, judgment
or adjudication, in prosecuting or defending any action brought in connection
therewith, in obtaining or seeking to obtain a release therefrom and in
enforcing any of the agreements herein contained, including, without limitation,
any such costs incurred in connection with any bankruptcy or other proceeding
under Title 11, United States Code.

 

5.                                      Delivery of Information.  Indemnitor
shall promptly provide Indemnitee with copies of all communications, permits or
agreements with any governmental authority or agency  (federal, state or local)
or any private entity relating in any way to the presence of, release of,
placement on or in the Property or any portion thereof or the manufacturing,
emission, generation, transportation, storage, treatment, or disposal at the
Property, of any Hazardous Materials and/or the violation, alleged violation, or
potential violation of any Environmental Law, except for Permitted Materials.

 

6.                                      Test Results.  If Indemnitee believes
that a violation of Environmental Laws may have occurred, Indemnitee may, at
Indemnitor’s expense, conduct tests of the Property or portions thereof;
provided, however, that in connection therewith: (i) so long as no other Event
of Default exists hereunder or under the Trust Deed, Indemnitee will first
notify Indemnitor of its desire for tests to be conducted and request that
Indemnitor perform such tests and provide the results thereof to Indemnitee, and
so long as Indemnitor carries out such tests within ten (10) business days after
Indemnitee’s request, Indemnitee will not perform such tests directly, and
(ii) in the conduct of any test that Indemnitee may conduct directly Indemnitee
will take reasonable steps to interfere as little as reasonably practicable with
the conduct of Indemnitor’s businesses or the business of Indemnitor’s tenants
within the Property.

 

4

--------------------------------------------------------------------------------


 

7.                                      Settlement.  In connection with the
payment, settlement or compromise in good faith of any claim, demand, loss,
liability, cost, charge, suit, order, judgment or adjudication, any Indemnitee,
upon giving Indemnitor ten (10) business days’ prior notice, shall have the
right in good faith to pay, settle or compromise, or litigate any such claim,
demand, loss, liability, cost, charge, suit, order, judgment or adjudication
under the belief that it is liable therefor, whether liable or not, without the
consent or approval of Indemnitor; provided that Indemnitee shall not have the
right to make any such payment, settlement, or compromise prior to the final
resolution of the matter in question if Indemnitor shall protest such action in
writing within the ten (10) business day period provided for above and
immediately thereafter (but not more than ten (10) days thereafter) shall
undertake and thereafter diligently prosecute to conclusion the defense of the
matter in question on behalf of the Indemnitor in accordance with this
Agreement. Any such amount expended by any Indemnitee shall be covered by this
Agreement and shall be promptly paid to such Indemnitee by the Indemnitor on
demand.

 

8.                                      Remediation.

 

(a) Indemnitee shall have the right, but not the obligation, subsequent to any
Event of Default by Indemnitor hereunder, without in any manner limiting
Indemnitee’s other rights and remedies under this Agreement, to enter onto the
Property or to take such other actions as Indemnitee deems necessary or
advisable to clean up, remove, resolve or minimize the impact of, or otherwise
deal with, any Hazardous Materials or a violation of Environmental Laws at the
Property. Except in an emergency situation, so long as Indemnitor or Tenants of
Indemnitor are in occupancy of the portion of the Property in
question, Indemnitee shall give reasonable advance notice (either written or
verbal) of its intention to enter the Property for any such purpose to afford
Indemnitor the opportunity to have a representative accompany the agents or
representatives of such Indemnitee in question should Indemnitor elect to do so.
All reasonable costs and expenses paid or incurred by Indemnitee in the exercise
of any such rights shall be payable by Indemnitor upon demand.

 

(b)       In the event that the Indemnitor is engaged in the remediation of any
violation of Environmental Laws and/or presence of Hazardous Materials at the
Property at the time of a Default or Event of Default occurs under the Loan and
the Default or Event of Default in question does not arise out of such violation
of Environmental Laws and/or presence of Hazardous Materials or the remediation
actions or inactions of Indemnitor with respect thereto, then Indemnitee agrees
that Indemnitor shall be permitted to control the completion of such remediation
activities so long, as Indemnitor diligently proceeds therewith in a manner
reasonably satisfactory to Indemnitee and Indemnitor keeps Indemnitee reasonably
informed as to the progress of such remediation efforts. In any such event,
however, this Agreement and the indemnification rights provided for herein shall
remain in full force and effect.

 

9.                                      Independent Obligation. As to Lender,
this Agreement is given solely to protect the Lender against environmental
matters, and not as additional security for, or as a means of repayment of, the
Loan. The obligations of the Indemnitor to Lender under this Agreement are
independent of, and shall not be measured or affected by (i) any amounts at any
time owing under the Loan, (ii) the sufficiency or insufficiency of any
collateral (including, without limitation, the Property) given to the Lender to
secure repayment of the Loan, (iii) the consideration given by

 

5

--------------------------------------------------------------------------------


 

the Lender or any other party in order to acquire the Property, or any portion
thereof, in any foreclosure or other sale, (iv) the modification, expiration,
release or termination of the Loan or any document or instrument relating
thereto or (v) the discharge or repayment in full of the Loan (including,
without limitation, by amounts paid or credit bid at a foreclosure sale or by
discharge in connection with a deed in lieu of foreclosure). Notwithstanding
anything herein to the contrary, Indemnitor shall not be liable to Indemnitee
hereunder in respect of any Hazardous Materials that are first manufactured,
emitted, generated, treated, stored, or disposed of on the Property, or any
violation of Environmental Laws that first occurred on or with respect to the
Property, after the Loan is repaid and/or the Property is transferred to Lender
or its successor by foreclosure sale, deed in lieu of foreclosure, or similar
transfer except to the extent such manufacture, emission, generation, treatment,
storage, or disposal, or violation is actually caused by Indemnitor or those for
whose actions Indemnitor is legally responsible.

 

10.                               Payment on Demand.  All obligations of the
Indemnitor hereunder shall be payable on demand, and any amount due and payable
hereunder to Indemnitee by Indemnitor which is not paid within ten (10) days
after written demand therefor from Indemnitee with an explanation of the amounts
demanded shall, to the extent permitted by applicable law, bear interest from
the date of such demand at the “Default Rate” provided for in the Promissory
Note evidencing the Loan.

 

11.                               Subrogation. If Indemnitor fails to perform
its obligations under this Agreement, Indemnitee shall be subrogated to, and
Indemnitor hereby assigns to Indemnitee, any indemnification or contribution
rights Indemnitor may have from or against any present, future or former owners,
tenants, or other occupants or users of the Property (or any portion thereof),
including, without limitation, any subsidiary or affiliate of Indemnitor;
provided, that such assignment shall not be deemed to exclude Indemnitor from
the direct enforcement of such rights for its own benefit, either concurrently
with or separate from the enforcement thereof by Indemnitee.

 

12.                               Inspections Shall Not Affect Liability. 
Neither any environmental audits nor assessments, nor any inspections conducted
by Indemnitee or its representatives, nor the consummation of the Loan in light
of the matters disclosed as a result of these inspections, nor any other term or
provision of this Agreement shall affect, modify, or constitute a waiver of, the
rights and obligations of the parties to this Agreement under applicable
Environmental Laws and the rights and remedies of Indemnitee under this
Agreement shall be cumulative of and not modify the rights and remedies that
Indemnitee would have in the absence of this Agreement. Indemnitor hereby
expressly releases any contribution or other claims or rights it now has or may
hereafter have against Indemnitee under applicable Environmental Laws, excepting
only contribution rights or other claims against any particular Indemnitee with
respect to matters for which such Indemnitee is not entitled to indemnification
hereunder as a result of the negligence or intentional misconduct of the
particular Indemnitee in question.

 

13.                               Survival.  Subject to the provisions of
Section 9 of this Agreement, this Agreement shall survive the transfer of any or
all of the Property by Indemnitor, including, but not limited to, any
foreclosure sale or deed in lieu of foreclosure transaction, and the repayment
in full of the Loan.

 

6

--------------------------------------------------------------------------------


 

14.                               WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED
BY APPLICABLE LAW, AND FOR THE PURPOSE OF REDUCING THE TIME AND EXPENSE OF
LITIGATION, INDEMNITOR AND INDEMNITEE WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT
ON, UNDER OR BY VIRTUE OF THIS AGREEMENT.

 

15.                               Specific Enforcement.  Indemnitor acknowledges
that it may be impossible to measure accurately the damages to Indemnitee
resulting from a breach of Indemnitor’s covenants under this Agreement, that
such a breach will cause irreparable injury to Indemnitee, and that Indemnitee
may not have an adequate remedy at law in respect to such breach. Therefore,
such covenants shall be specifically enforceable against Indemnitor. This clause
shall not prejudice Indemnitee’s rights to assert any and all claims for damages
incurred as a result of Indemnitor’s breach hereof or for equitable relief.

 

16.                               Notice.  All notices, demands, requests and
other communications required hereunder shall be in writing and shall be deemed
to have been properly given if (a) delivered in person, (b) delivered by
nationally-recognized overnight delivery service, (c) delivered by electronic
transmission, including facsimile transmission, provided that receipt thereof is
acknowledged by the recipient in writing or by electronic transmission,
including facsimile transmission, to the sender or (d) sent by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the party for whom it, is intended at is address hereinafter set
forth:

 

If to Indemnitor:

O.COM LAND, LLC

 

799 W. Coliseum Way,

 

Midvale, UT 84047

 

Attention: President

 

 

 

With a copy, which shall not constitute notice, to:

 

 

 

OVERSTOCK.COM, INC.

 

799 W. Coliseum Way,

 

Midvale, UT 84047

 

Attention: General Counsel

 

 

If to Lender:

PCL L.L.C.

 

c/o Cirque Property

 

10011 South Centennial Parkway, Suite 275

 

Sandy City, Utah 84070

 

Notice sent by any means shall be deemed given upon receipt.  Any party may
designate a change of address by written notice to the others, at least ten
(10) days before such change of address is to become effective.

 

17.                               Attorney’s Fees.  In the event either party
files a suit in connection with this Agreement or any provisions contained in
this Agreement, then the party which substantially prevails in such action shall
be entitled to recover, in addition to all other remedies or damages, reasonable
attorney’s fees and costs of court incurred in such suit.

 

7

--------------------------------------------------------------------------------


 

18.                               No Third Party Beneficiaries.  This Agreement
is executed for the sole use and benefit of the Indemnitee, and no person or
entity other than the Indemnitee is intended to be a beneficiary hereof or
otherwise to have any right to enforce the provisions hereof.

 

19.                               No Waiver.  The failure of Indemnitee to
insist upon strict compliance with any of the terms hereof shall not be
considered to be a waiver of any of such terms nor shall it militate against the
right of Indemnitee to insist upon strict compliance herewith at any time
thereafter.

 

20.                               Severability.  If any provision of this
Agreement shall be contrary to the laws of the jurisdiction in which the same
shall be sought to be enforced, the illegality or unenforceability of any such
provision shall not affect the other terms, covenants or conditions thereof, and
the same shall be binding upon Indemnitor with the same force and effect as
though such illegal or unenforceable provision were not contained herein.

 

21.                               Governing Law.  THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF UTAH,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.

 

22.                               Unsecured Indemnity. THE OBLIGATIONS AND
DUTIES OF THE INDEMNITOR UNDER THIS AGREEMENT ARE NOT SECURED BY THE TRUST DEED
OR BY ANY OTHER SECURITY AGREEMENT OR LIEN EXECUTED IN CONNECTION WITH THE
LOAN, IT BEING THE EXPRESS INTENT OF THE PARTIES THAT THESE OBLIGATIONS AND
DUTIES SHALL BE UNSECURED.

 

IN WITNESS WHEREOF, Indemnitor, intending to be legally bound hereby, has caused
this Agreement to be duly executed as of the day and date first set forth
hereinabove.

 

 

BORROWER / INDEMNITOR:

 

 

 

O.COM LAND, LLC, a Utah limited liability company,

 

 

 

By:

/s/ Carter Lee

 

Name:

Carter Lee

 

Its:

Manager

 

 

 

LENDER / INDEMNITEE:

 

 

 

PCL L.L.C., a Utah limited liability company,

 

 

 

By: CIRQUE PROPERTIES, INC., its Manger

 

 

 

By:

/s/ Douglas B. Christensen

 

Name:

Douglas B. Christensen

 

Its:

Vice President

 

8

--------------------------------------------------------------------------------